Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 1 of 7




                            EXHIBIT 6
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 2 of 7
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 3 of 7
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 4 of 7
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 5 of 7
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 6 of 7
Case 4:18-cv-00060-GKF-FHM Document 24-6 Filed in USDC ND/OK on 01/16/19 Page 7 of 7
